--------------------------------------------------------------------------------

BOARD ADVISORY AGREEMENT

     This Board Advisory Agreement (“Agreement”) is made and entered into as of
the 14th day of August, 2012 by and between XcelMobility, Inc., a Nevada
corporation (the “Company”), and Gregory Tse, an individual (“Advisor”). In
consideration of the mutual promises contained herein, the parties agree as
follows:

1. Services and Compensation.

          (a) Advisor has served as a member of the Board of Directors of the
Company (the “Board”) since August 30, 2011.

          (b) In consideration for serving on the Board, the Company will: (i)
issue Advisor three hundred and sixty thousand (360,000) shares of Company
common stock (the “Restricted Stock”) subject to the conditions hereinafter
provided; (ii) pay Advisor two thousand five hundred dollars ($2,500) per month
commencing September 1, 2011; provided, however, that the monthly cash payment
to Advisor shall be payable once the Company has closed a debt and/or equity
financing of at least two million dollars ($2,000,000) (the “Financing”); and
(iii) provide Advisor with one (1) round trip business class airline ticket per
year to Shenzhen to attend Company meetings. It is expressly agreed and
understood that the cash compensation payable to Advisor pursuant to Section
1(b)(ii) has accrued and shall accrue on a monthly basis prior to the Financing
and that all such accrued amounts shall be payable to Advisor within thirty (30)
days of the completion of the Financing.

          (c) Other than as set forth in Section 1(b) above, any and all
additional compensation payable to Advisor shall be as approved by the Company’s
Board of Directors and shall be consistent with compensation provided to other
independent members of the Company’s Board of Directors and in accordance with
Company policy.

2. Provisions Regarding Restricted Stock.

          (a) Vesting of Restricted Stock and Stock Certificates.

                    (i) Vesting. The right to unrestricted ownership in the
Restricted Stock under this Agreement shall vest with respect to one hundred and
thirty five thousand (135,000) shares of Restricted Stock immediately, 45,000
shares on September 1, 2012, 45,000 shares on January 1, 2013, 45,000 shares on
May 1, 2013, 45,000 shares on September 1, 2013, and the remaining 45,000 shares
on January 1, 2014, subject to Advisor’s continuous service, as described in
Section 2(a)(ii) below. All unvested Restricted Stock shall vest immediately
upon a merger, sale or consolidation of the Company (except to a wholly-owned
subsidiary for the purpose of changing domicile or name) or upon Advisor’s
death.

                    (ii) Permitted Forfeiture of Unvested Restricted Stock.
Advisor acknowledges that if the Restricted Stock has not vested in accordance
with Section 2(a)(i) at such time as Advisor is no longer serving as either a
non-employee director of, an employee of, or active consultant providing
services to the Company or any of its subsidiaries, the Restricted Stock shall
immediately be forfeited and all rights of the Advisor to such Restricted Stock
shall terminate without further obligation on the part of the Company. Upon the
forfeiture of any Restricted Stock, such forfeited Restricted Stock shall be
immediately transferred to the Company without further action by the Company.
The Restricted Stock may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of to the extent that the
Restricted Stock is subject to vesting and in the event of termination of
employment with or services to the Company or any subsidiary for any reason.

Page 1

--------------------------------------------------------------------------------

                    (iii) Deliveries by the Company. A certificate evidencing
the Restricted Stock shall be issued by the Company in Advisor’s name, pursuant
to which Advisor shall have voting rights and shall be entitled to receive all
dividends unless and until the shares of Restricted Stock are forfeited pursuant
to this Agreement. The certificate shall bear a legend evidencing the nature of
the Restricted Stock, and the Company may cause the certificate to be delivered
upon issuance to the Secretary of the Company or to such other depository as may
be designated by the Company for safekeeping until all vesting and forfeiture
restrictions lapse pursuant to the terms of this Agreement. Upon the lapse of
the vesting and forfeiture restrictions, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Advisor.

                                 Notwithstanding any other provisions of this
Agreement, the issuance or delivery of the Restricted Stock under this Agreement
(whether vested or unvested) may be postponed for such period as may be required
to comply with applicable requirements of any national securities exchange or
any requirements under any federal or state securities law or regulation. The
Company shall not be obligated to (a) issue or deliver any Restricted Stock if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or regulation of any governmental authority or any national
securities exchange, (b) qualify the issuance of the Restricted Stock in any
jurisdiction, or (c) register the shares of Restricted Stock with the SEC.

          (b) Reservation of Shares. The Company agrees that prior to the
issuance of the Restricted Stock represented by this Agreement, there shall be
reserved for issuance such number of the Company’s authorized and unissued
shares as shall be necessary to allow for the issuance of the Restricted Stock
issuable hereunder.

          (c) Suspension and Cancellation of Stock.

                    (i) In the event the Company reasonably believes Advisor has
committed an act of misconduct including, but limited to acts specified below,
the Company may suspend Advisor’s right in his unvested Restricted Stock granted
hereunder pending final determination by the Board of the Company (the “Board”).
If Advisor is determined by the Board to have:

                              (1) committed an act of embezzlement, fraud,
dishonesty, breach of fiduciary duty to the Company or a subsidiary;

                              (2) deliberately disregarded the rules or policies
of the Company or a subsidiary which resulted in loss, damage or injury to the
Company or a subsidiary;

                              (3) made any unauthorized disclosure of any trade
secret or confidential information of the Company or a subsidiary;

                              (4) induced any partner, collaborator, client or
customer of the Company or a subsidiary to break any contract with the Company
or a subsidiary or induced any principal for whom the Company or a subsidiary
acts as agent to terminate such agency relations;

                              (5) engaged in any substantial conduct which
constitutes unfair competition with the Company or a subsidiary; or

                              (6) violated any requirement of the Foreign
Corrupt Practices Act or any analogous foreign regulations,

neither Advisor nor Advisor’s estate shall be entitled to shares of unvested
Restricted Stock. The determination of the Board shall be final and conclusive.
In making its determination, the Board shall give the Advisor an opportunity to
appear and be heard at a hearing before the full Board and present evidence on
Advisor’s behalf.

          (d) Advisor Representations.

                    (i) Purchase for Own Account. Advisor represents that he is
acquiring the Restricted Stock solely for his own account and beneficial
interest for investment and not for sale or with a view to distribution of the
Restricted Stock or any part thereof, has no present intention of selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the same, and does not presently have reason to
anticipate a change in such intention.

Page 2

--------------------------------------------------------------------------------

                    (ii) Information and Sophistication. Advisor hereby: (x)
acknowledges that he has received all the information he has requested from the
Company and he considers necessary or appropriate for deciding whether to
acquire the Restricted Stock, (y) represents that he has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Restricted Stock and to obtain any additional
information necessary to verify the accuracy of such information and (z) further
represents that he has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risk of this investment.

                    (iii) Ability to Bear Economic Risk. Advisor acknowledges
that investment in the Restricted Stock involves a high degree of risk, and
represents that he is able, without materially impairing his financial
condition, to hold the Restricted Stock for an indefinite period of time and to
suffer a complete loss of his investment.

                    (iv) Further Assurances. Advisor agrees and covenants that
at any time and from time to time he will promptly execute and deliver to the
Company such further instruments and documents and take such further action as
the Company may reasonably require in order to carry out the full intent and
purpose of this Agreement and to comply with state or federal laws or other
regulatory approvals.

          (e) Restricted Securities. Advisor understands that the Restricted
Stock are characterized as “restricted securities” under the Securities Act of
1933, as amended (“Securities Act”) inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under the
Securities Act and applicable regulations thereunder such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Accordingly, the Restricted Stock, absent an effective
registration statement, can only be sold pursuant to an exemption from
registration, such as Rule 701 or Rule 144 of the Securities Act. Advisor
understands that the Company is under no obligation to register any of the
securities sold hereunder.

          (f) Restrictive Legends and Stop-Transfer Orders.

                    (i) Legends. Advisor understands and agrees that the Company
will place the legend set forth below, as applicable, or similar legends on any
stock certificate(s) evidencing the Restricted Stock, together with any other
legends that may be required by state or federal securities laws, the Company’s
Articles of Incorporation or Bylaws, any other agreement between Advisor and the
Company or any agreement between Advisor and any third party:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR
IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR
DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.

  

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND FORFEITURE
RESTRICTIONS AS SET FORTH IN THAT CERTAIN BOARD ADVISORY AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.

Page 3

--------------------------------------------------------------------------------

                    (ii) Stop Transfer Instructions. Advisor agrees that, to
ensure compliance with the restrictions imposed by this Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

                    (iii) Refusal to Transfer. The Company will not be required
(i) to transfer on its books any Restricted Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement,
or (ii) to treat as owner of such Restricted Stock, or to accord the right to
vote or pay dividends, to any purchaser or other transferee to whom such
Restricted Stock have been so transferred.

          (g) Securities Law And Other Regulatory Compliance. The Company shall
not be obligated to issue any Restricted Stock with respect to this Agreement
unless such shares are at that time effectively registered or exempt from
registration under the federal securities laws and the offer and sale of the
shares are otherwise in compliance with all applicable securities laws. Advisor
may be required to furnish representations or undertakings deemed appropriate by
the Company to enable the offer and sale of the shares or subsequent transfers
of any interest in such shares to comply with applicable securities laws.
Evidences of ownership of shares acquired with respect to this Agreement shall
bear any legend required by, or useful for purposes of compliance with,
applicable securities laws or this Agreement.

3. Confidentiality.

          (a) “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, services, current and prospective clients, client lists,
markets, processes, financial information, marketing, or other business
information developed by the Advisor pursuant to this Agreement or disclosed by
the Company either directly or indirectly in writing, orally or by drawings.

          (b) Advisor will not, during or subsequent to the term of this
Agreement, use the Company’s Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of the Company or disclose
the Company’s Confidential Information to any third party. It is understood that
said Confidential Information shall remain the sole property of the Company.
Advisor further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which (i) is known to Advisor at the
time of disclosure to Advisor by the Company as evidenced by written records of
Advisor, (ii) has become publicly known and made generally available through no
wrongful act of Advisor, or (iii) has been rightfully received by Advisor from a
third party who is authorized to make such disclosure. Without the Company’s
prior written approval, Advisor will not directly or indirectly disclose to
anyone the contents of this Agreement.

          (c) Advisor recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Advisor agrees that
Advisor owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

Page 4

--------------------------------------------------------------------------------

          (d) Upon the termination of this Agreement, or upon the Company’s
earlier request, Advisor will deliver to the Company all of the Company’s
property or Confidential Information that Advisor may have in Advisor’s
possession or control.

4. Ownership. Advisor agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, made or discovered by Advisor, solely or in collaboration
with others, during the period of this Agreement which relate in any manner to
the business of the Company that Advisor may be directed to undertake,
investigate or experiment with, or which Advisor may become associated with in
work, investigation or experimentation in the line of business of Company in
serving on the Board are the sole property of the Company.

5. Term and Termination.

          (a) Either party may terminate this Agreement immediately for breach
or upon thirty (30) days prior written notice for no reason. In addition, this
Agreement shall terminate in the event of the resignation or removal of Advisor
from the Company’s Board of Directors in accordance with the Company’s Bylaws,
as amended.

          (b) Upon such termination all rights and duties of the parties toward
each other shall cease except: Sections 3 (Confidentiality) and 6 (Independent
Contractor) shall survive termination of this Agreement.

6. Independent Contractor. Advisor shall serve on the Board as an independent
contractor. Advisor acknowledges and agrees that Advisor is obligated to report
as income all compensation received by Advisor pursuant to this Agreement, and
Advisor agrees to and acknowledges the obligation to pay all self-employment and
other taxes thereon. Advisor further agrees to indemnify the Company and hold it
harmless to the extent of any obligation imposed on Company (i) to pay in
withholding taxes or similar items or (ii) resulting from Advisor’s being
determined not to be an independent contractor.

7. Miscellaneous.

          (a) Entire Agreement. This Agreement is the entire agreement of the
parties and supersedes any prior or contemporaneous agreements whether oral or
written between them with respect to the subject matter hereof. This Agreement
may be changed only if agreed to in writing by both parties.

          (b) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

          (c) Severability; Conflicts. If any provision of this Agreement is
held to be unenforceable for any reason, such provision shall be adjusted rather
than voided, if possible, in order to achieve the intent of the parties to the
maximum extent possible. In any event, all other provisions of this Agreement
shall be deemed valid and enforceable to the full extent possible.

          (d) Waiver. The waiver of any term or condition contained in this
Agreement by any party to this Agreement shall not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.

          (e) Assignment. Neither this Agreement nor any right hereunder or
interest herein may be assigned or transferred by Advisor without the express
written consent of the Company.

          (f) Governing Law. This Agreement shall be governed by the laws of the
State of Nevada, excluding its conflicts of laws provisions.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

Page 5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  COMPANY:       XCELMOBILITY INC., a Nevada corporation       By: /s/        
Name: Ronald Edward Strauss     Executive Chairman of the Board of     Directors
              ADVISOR:           GREGORY TSE       By: /s/

Page 6

--------------------------------------------------------------------------------